
	
		I
		111th CONGRESS
		1st Session
		H. R. 2685
		IN THE HOUSE OF REPRESENTATIVES
		
			June 3, 2009
			Ms. Bordallo (for
			 herself, Mr. Faleomavaega,
			 Mr. Abercrombie,
			 Mr. Farr, Mrs. Christensen, Mr. Grijalva, Ms.
			 Hirono, Ms. Shea-Porter,
			 Mr. Heinrich, and
			 Mr. Pierluisi) introduced the
			 following bill; which was referred to the Committee on Science and Technology, and
			 in addition to the Committee on Natural
			 Resources, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To establish a National Oceanic and Atmospheric
		  Administration and a National Climate Enterprise, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Climate and Ocean Research and Coordination Act of
			 2009.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—National Oceanic and Atmospheric Administration Organic
				Act
					Sec. 101. National Oceanic and Atmospheric
				Administration.
					Sec. 102. Functions.
					Sec. 103. Administration leadership.
					Sec. 104. National Weather Service.
					Sec. 105. Science Advisory Board.
					Sec. 106. Restructuring plan.
					Sec. 107. Reprogramming requests.
					Sec. 108. Savings provisions.
					Sec. 109. Report.
					Sec. 110. Function defined.
					Title II—National Climate Enterprise Act
					Sec. 201. Short title.
					Sec. 202. Findings.
					Sec. 203. Purposes.
					Sec. 204. National Climate Enterprise.
					Sec. 205. Quality assurance program.
					Sec. 206. Enterprise Advisory Board.
					Sec. 207. Report to the Congress.
					Sec. 208. Interagency financing and agreements.
					Sec. 209. Enhancing administration and management.
					Sec. 210. Application with other Federal laws.
					Sec. 211. Application with other agreements.
					Sec. 212. Relationship to other authorities.
					Sec. 213. Authorization of appropriations.
					Sec. 214. Definitions.
				
			INational Oceanic
			 and Atmospheric Administration Organic Act
			101.National
			 Oceanic and Atmospheric Administration
				(a)In
			 GeneralThe National Oceanic and Atmospheric Administration, as
			 in effect immediately before the enactment of this Act, shall be an
			 administration in the Department of Commerce. Except as otherwise provided in
			 this Act (including the amendments and repeals made by this Act)—
					(1)the Administration
			 shall have the administrative structure, officers, functions, and authorities
			 it had immediately before the enactment of this Act, including under
			 Reorganization Plan No. 4 of 1970 (5 U.S.C. App.); and
					(2)the Administrator
			 shall have the authority, subject to the availability of appropriations—
						(A)to create,
			 support, and maintain joint centers, and to enter into and perform contracts,
			 leases, grants, or cooperative agreements on terms the Administrator considers
			 appropriate;
						(B)to disseminate
			 information and conduct education and outreach in direct support of the
			 purposes of this Act; and
						(C)to accept
			 interagency financing of boards or similar groups to carry out interagency
			 activities for which the Administration serves as a lead agency.
						(b)MissionThe
			 Administration shall be the civilian agency of the Federal Government
			 principally responsible for—
					(1)providing to the
			 Nation oceanic, weather, atmospheric, and climate services and research;
					(2)monitoring changes
			 in the Earth’s environment; and
					(3)conducting and
			 supporting research, conservation, management, education and outreach regarding
			 ocean and coastal resources, weather, and climate.
					102.Functions
				(a)In
			 GeneralThe Administrator shall perform the following functions
			 to carry out the mission set forth in section 101(b) in a coordinated,
			 integrated, and ecosystem-based manner for the benefit of the Nation:
					(1)Management,
			 conservation, protection, and restoration of ocean and coastal resources,
			 including living marine resources, habitats, maritime heritage resources, and
			 ocean ecosystems.
					(2)Observation,
			 monitoring, assessment, forecasting, prediction, operations, and exploration
			 for ocean, coastal, and atmospheric environments including weather, space
			 weather, climate, navigation, and marine resources.
					(3)Research,
			 education and outreach, development of hydrographic products and services,
			 technical assistance, technology development, and innovation activities
			 relating to ocean and atmospheric environments including basic and applied
			 scientific research and activities that support other agency functions and
			 missions.
					(b)State and
			 Federal CoordinationThe Administrator shall ensure that
			 Administration programs and activities collaborate with State and Federal
			 programs to encourage cooperation, coordination, and integration of State and
			 Federal coastal, oceanic, and atmospheric programs, including the planning and
			 implementation of regional and ecosystem-based activities.
				(c)International
			 Coordination
					(1)Cooperation by
			 administratorThe Administrator shall cooperate to the fullest
			 extent practicable with the Secretary of State in providing representation at
			 all meetings and conferences relating to actions or activities described in
			 this Act in which representatives of the United States and foreign countries
			 participate.
					(2)Consultation
			 with administratorThe Secretary of State and any other officer
			 of the United States with responsibility for agreements, treaties, or
			 understandings with foreign nations and international organizations shall
			 consult with the Administrator whenever the subject matter or activity involved
			 relates to a function of the Administrator.
					(3)Authority of
			 secretary of commerce not affectedThis subsection does not
			 affect the authority of the Secretary of Commerce with respect to international
			 fishing agreements.
					(d)PartnershipsThe
			 Administrator may promote, support, and enter into agreements with academia,
			 industry, conservation groups, educators, and other interested persons to
			 improve the effectiveness of Administration programs and activities and enhance
			 public awareness and understanding of Administration science, service, and
			 stewardship missions.
				103.Administration
			 leadership
				(a)Under Secretary
			 of Commerce for Oceans and Atmosphere and Administrator
					(1)In
			 generalThere shall be, as the Administrator and head of the
			 Administration, an Under Secretary of Commerce for Oceans and Atmosphere. The
			 Administrator shall be appointed by the President, by and with the advice and
			 consent of the Senate.
					(2)FunctionsThe
			 Administrator, as head of the Administration, shall be responsible for—
						(A)the functions
			 under section 102(a);
						(B)general management
			 and supervision of the operations of the Administration;
						(C)policy development
			 and guidance;
						(D)formulation,
			 guidance, and execution of budget for the Administration;
						(E)serving as the
			 Department of Commerce official for all ocean and atmosphere issues with other
			 elements of the Department of Commerce and with other Federal agencies, State,
			 tribal, and local governments, and the public; and
						(F)such other duties
			 with respect to the Administration as the Secretary may prescribe.
						(b)Assistant
			 Secretary of Commerce for Oceans and Atmosphere and Deputy
			 Administrator
					(1)In
			 generalThere shall be, as Deputy Administrator of the
			 Administration, an Assistant Secretary of Commerce for Oceans and Atmosphere.
			 The Deputy Administrator shall be appointed by the President, by and with the
			 advice and consent of the Senate. The Deputy Administrator shall be the
			 Administrator’s first assistant for purposes of subchapter III of chapter 33 of
			 title 5, United States Code.
					(2)FunctionsThe
			 Deputy Administrator shall—
						(A)serve as an
			 advisor to the Administrator on all program and policy issues;
						(B)perform such
			 functions and exercise such powers as the Administrator may prescribe;
			 and
						(C)act as
			 Administrator during the absence or disability of the Administrator or in the
			 event of a vacancy in the office of Administrator.
						(c)Deputy Under
			 Secretary of Commerce for Oceans and Atmosphere and Chief Operating
			 Officer
					(1)In
			 generalThere shall, be as the Chief Operating Officer of the
			 Administration, a Deputy Under Secretary of Commerce for Oceans and Atmosphere.
			 The Deputy Under Secretary shall be appointed by the Secretary. The position of
			 Deputy Under Secretary shall be a Senior Executive Service position authorized
			 under section 3133 of title 5, United States Code.
					(2)FunctionsThe
			 Deputy Under Secretary shall—
						(A)ensure the timely
			 and effective implementation of Administration policies and objectives;
						(B)be responsible for
			 all aspects of the Administration’s operations and management, including
			 budget, financial operations, information services, facilities, human
			 resources, procurements, and associated services;
						(C)act as the
			 Assistant Secretary during the absence or disability of the Assistant Secretary
			 or in the event of a vacancy in such position; and
						(D)perform such other
			 duties as the Administrator shall prescribe.
						(d)Deputy Assistant
			 Secretaries
					(1)In
			 generalThere shall be in the Administration three Deputy
			 Assistant Secretaries.
					(2)FunctionsThe
			 Secretary shall—
						(A)designate the
			 functions of each Deputy Assistant Secretary; and
						(B)assign to each
			 Deputy Assistant Secretary one of the functions under paragraphs (1), (2), and
			 (3) of section 102(a).
						(3)QualificationsThe
			 Deputy Assistant Secretaries shall be appointed by the Secretary from among
			 individuals who are qualified by reason of background and experience to direct
			 the implementation and administration of the functions for which they are
			 responsible. The positions of Deputy Assistant Secretaries shall be Senior
			 Executive Service positions authorized under section 3133 of title 5, United
			 States Code.
					(e)General
			 Counsel
					(1)In
			 generalThere shall be in the Administration a General Counsel.
			 The General Counsel shall be appointed by the Secretary. The General Counsel
			 shall be paid at the rate of basic pay for level V of the Executive
			 Schedule.
					(2)FunctionsThe
			 General Counsel shall—
						(A)serve as the chief
			 legal officer of the Administration for all legal matters that arise in
			 connection with the conduct of the functions of the Administration; and
						(B)perform such other
			 functions and exercise such powers as the Administrator may prescribe.
						(f)Additional
			 PositionsThe Administrator may appoint individuals to such
			 additional positions in the Administration as may be appropriate to reflect any
			 restructuring of the Administration.
				(g)Conforming
			 Amendments to Reorganization Plan
					(1)Reorganization
			 plan no. 4 of 1970Reorganization Plan No. 4 of 1970 (5 U.S.C.
			 App.) is amended—
						(A)in section 1, by
			 adding at the end the following:
							
								(g)The functions
				vested in the Secretary of the Interior and the Secretaries by the Act of June
				8, 1906 (16 U.S.C. 433 et seq.), popularly known as the Antiques Act of 1906,
				relating to national monuments comprised of ocean or coastal
				resources.
								;
				and
						(B)in section 2, by
			 striking subsection (e).
						(2)Title 5,
			 u.s.cSection 5316 of title 5, United States Code, is amended by
			 striking Assistant Administrator for Coastal Zone Management,
			 and all that follows through Assistant Administrators (3), National
			 Oceanic and Atmospheric Administration..
					104.National
			 Weather Service
				(a)In
			 GeneralThere shall be in the Administration the National Weather
			 Service.
				(b)MissionThe
			 mission of the National Weather Service is to provide weather, water, climate,
			 tsunami, and space weather forecasts and warnings for the United States, its
			 territories, adjacent waters, and ocean areas for the protection of life and
			 property and the enhancement of the national economy. In carrying out the
			 mission of the National Weather Service, the Administrator shall seek to ensure
			 that the National Weather Service—
					(1)provides timely
			 and accurate weather, water, climate, tsunami, and space weather forecasts;
			 and
					(2)provides timely
			 and accurate warnings of natural hazards related to weather, water, climate,
			 and tsunamis, and of space weather hazards.
					(c)FunctionsTo
			 accomplish the mission described in section 101(b), and in addition to the
			 functions described in section 102(a), the functions of the National Weather
			 Service shall include—
					(1)maintaining a
			 network of local weather forecast offices;
					(2)maintaining a
			 network of observation systems to collect weather, water, and climate
			 data;
					(3)operating national
			 centers to deliver guidance, forecasts, warnings, and analysis about weather,
			 water, climate, tsunami, and space weather phenomena for use by the
			 Administration and the public;
					(4)providing
			 information to Federal, State, and local agencies and other organizations
			 responsible for emergency preparedness and response;
					(5)conducting and
			 supporting applied research to facilitate the rapid incorporation of weather
			 and climate science advances into operational tools; and
					(6)other functions to
			 serve the mission of the National Weather Service described in subsection
			 (b).
					105.Science
			 Advisory BoardThere shall be
			 within the Administration a Science Advisory Board, in accordance with the
			 document entitled U.S. Department of Commerce Charter of the NOAA
			 Science Advisory Board, dated August 9, 2005.
			106.Restructuring
			 plan
				(a)In
			 GeneralThe Administrator shall develop a plan and budget setting
			 forth a proposal for restructuring the Administration and its programs, as they
			 existed immediately before enactment of this title, that implement this title,
			 and consider the recommendations of the U.S. Commission on Ocean Policy so as
			 to provide improved services to the Nation.
				(b)ContentThe
			 plan shall—
					(1)describe
			 leadership positions and roles, and program offices and duties;
					(2)consider—
						(A)regional
			 approaches to management and ecosystem-based management;
						(B)coordination with
			 outside entities, both nationally and internationally; and
						(C)needs to expand or
			 downsize employees or facilities (or both);
						(3)be consistent with
			 section 102 and the other provisions of this Act, and maximize the efficiency
			 with which the Administration carries out and assures the effectiveness of the
			 functions of the Administrator described in section 102(a);
					(4)improve the
			 sharing of research and other information and the compilation of available
			 data, that is of use across programmatic themes; and
					(5)to the maximum
			 extent practicable, eliminate duplication of effort or overlapping efforts
			 among offices.
					(c)ConsultationThe
			 Administrator shall develop the plan in consultation with interested persons,
			 including representatives of the States, academia, industry, conservation
			 organizations, and labor organizations certified as the exclusive
			 representatives of Administration employees pursuant to chapter 71 of title 5,
			 United States Code.
				(d)Schedule
					(1)In
			 generalNot later than 18 months after the date of enactment of
			 this Act, the Administrator shall develop the plan and shall publish the plan
			 in the Federal Register.
					(2)Public
			 commentThe Federal Register notice shall solicit comments for a
			 period of 60 days.
					(3)Final
			 planNot later than 120 days after the expiration date of the
			 comment period described in paragraph (2), the Administrator shall complete a
			 final plan that takes into account the comments received.
					(4)TransmittalUpon
			 completing the final plan, the Administrator shall—
						(A)transmit the final
			 plan, and an explanation of how the Administrator addressed each issue raised
			 by the public comments received, to the Committee on Commerce, Science, and
			 Transportation of the Senate and the Committees on Science and Technology and
			 on Natural Resources of the House of Representatives for review; and
						(B)publish the final
			 plan and explanation in the Federal Register.
						(e)Reporting
					(1)Administration
			 internal reviewOnce every 3 years after implementation of the
			 reorganization plan, the Administrator shall transmit a report to Congress
			 assessing the effectiveness and efficiency of the Administration in carrying
			 out its functions and fulfilling its mission, as set forth in section
			 101(b).
					(2)Government
			 accountability office reviewNot later than 3 years after the
			 Administration implements the reorganization plan, and every 6 years
			 thereafter, the Comptroller General of the United States shall conduct an
			 independent review of the effectiveness and efficiency of the Administration in
			 fulfilling its mission, as set forth in section 101(b), and carrying out the
			 functions set forth in section 102. Upon completing the review, the Comptroller
			 General shall transmit a report to Congress with his or her findings.
					107.Reprogramming
			 requestsWhenever the
			 Administrator transmits a budget reprogramming request to the Appropriations
			 Committees of the House of Representatives and the Senate, the Administrator
			 shall simultaneously submit a copy of the request to the Committee on Science
			 and Technology and the Committee on Natural Resources of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation of
			 the Senate.
			108.Savings
			 provisionsExcept as otherwise
			 provided in this Act, all rules and regulations, determinations, standards,
			 contracts, certifications, authorizations, appointments, delegations, results
			 and findings of investigations, and other actions duly issued, made, or taken
			 by or pursuant to or under the authority of any statute that resulted in the
			 assignment of functions or activities to the Secretary of Commerce, the
			 Department of Commerce, the Under Secretary of Commerce for Oceans and
			 Atmosphere, or any other official of the National Oceanic and Atmospheric
			 Administration, as are in effect immediately before the enactment of this Act,
			 shall continue in full force and effect after enactment of this Act until
			 modified or rescinded.
			109.ReportNot later than 1 year after the date of the
			 enactment of this Act, the Administrator shall submit a report to the Congress
			 on the implementation of this Act, including such recommendations as the
			 Administrator considers appropriate regarding changes to existing law
			 (including granting of additional authority to the Administrator).
			110.Function
			 definedIn this title the term
			 function includes authorities, powers, rights, privileges,
			 immunities, programs, projects, activities, duties, and
			 responsibilities.
			IINational Climate
			 Enterprise Act
			201.Short
			 titleThis title may be cited
			 as the National Climate Enterprise Act
			 of 2009.
			202.FindingsThe Congress finds the following:
				(1)Warming of the
			 climate system is unequivocal and will impact physical infrastructure,
			 ecosystem services, and human well-being.
				(2)In the face of
			 climate change, the public and decisionmakers need access to scientifically
			 based data, meta-data, information, products, and services that are
			 authoritative, timely, useful, and available at various temporal and spatial
			 scales and which can be applied for human-built and natural resource
			 development and management and other uses.
				(3)Currently, there
			 is no single source of credible information that will allow public and private
			 end-users to make decisions on how to adapt to or mitigate the impacts of
			 climate change, nor a mechanism for public and private end-users to articulate
			 their information needs to the Federal Government.
				(4)Federal leadership
			 is needed to coordinate climate information among Federal agencies; to
			 establish a climate clearinghouse for climate data, meta-data, and information;
			 to disseminate useful climate data, meta-data, information, products, and
			 services to meet end-user needs; and to support society’s needs for reliable
			 information to guide further adaptation to and mitigation of the impacts of
			 climate change.
				(5)A
			 public/private enterprise comprised of Federal and non-Federal components,
			 abiding by a set of common agreements, will provide the necessary
			 accountability, reliability, flexibility, and adaptability to be able to
			 provide climate and climate impact data, meta-data, information, products, and
			 services that address adaptation and mitigation needs that vary dramatically
			 across different regions of the country, among different stakeholders, and at
			 different scales of resolution.
				203.PurposesThe purposes of this title are to establish
			 a National Climate Enterprise that will—
				(1)advance the
			 ability of the Federal Government, the Nation, and the world to forecast
			 natural and human-induced climate, climate change, and climate variability and
			 to understand climate impacts at regional and local scales to improve our
			 ability to respond to, adapt to, and plan for the protection, conservation and
			 management of natural resources and ecosystem services in a dynamic, changing
			 environment and to effectively carry out the intent of—
					(A)the Coastal Zone
			 Management Act of 1972;
					(B)the Coral Reef
			 Conservation Act of 1999;
					(C)the
			 Dingell-Johnson Sport Fish Restoration Act;
					(D)the Endangered
			 Species Act of 1973;
					(E)the Federal Lands
			 Policy and Management Act of 1976;
					(F)the Fish and
			 Wildlife Act of 1956;
					(G)the Fish and
			 Wildlife Coordination Act;
					(H)the
			 Magnuson-Stevens Fishery Conservation and Management Act;
					(I)the Marine Mammal
			 Protection Act of 1972;
					(J)the Migratory Bird
			 Treaty Act;
					(K)the National
			 Marine Sanctuaries Act;
					(L)the National Park
			 Service Organic Act;
					(M)the National
			 Reclamation Act of 1902;
					(N)the National
			 Wildlife Refuge System Administration Act of 1966;
					(O)the
			 Pittman-Robertson Wildlife Restoration Act; and
					(P)other Acts that
			 conserve and manage natural resources;
					(2)provide
			 scientifically based, authoritative, timely, and useful climate and climate
			 impact data, meta-data, information, products, and services to Federal
			 agencies, non-Federal contributors, and public and private end-users;
				(3)be comprised of
			 Federal agencies and non-Federal contributors to—
					(A)expand the ability
			 of the Federal Government to do research and gather data, meta-data, and
			 information relevant to climate, climate change, climate variability, and
			 impacts on built and natural systems at multiple temporal and spatial
			 scales;
					(B)standardize
			 climate and climate impact data, meta-data, and information acquisition across
			 Federal agencies, non-Federal contributors, and internationally;
					(C)integrate climate
			 and climate impact data, meta-data, and information into a comprehensive
			 National Climate Data Network that is interoperable among Federal agencies,
			 non-Federal contributors, and public and private end-users;
					(D)provide global and
			 national climate and climate impact data, meta-data, information, products, and
			 services to Federal agencies, non-Federal contributors, and public and private
			 end-users to enhance and manage natural resources in a dynamic, changing
			 environment;
					(E)provide regional
			 to local climate and climate impact data, meta-data, information, products,
			 services, decision support tools, communications networks, and outreach support
			 to public and private end-users directly and through non-Federal
			 contributors;
					(F)coordinate Federal
			 agency activity with public and private end-users of climate and climate impact
			 data, meta-data, and information, including researchers, government,
			 nongovernment, industry, tribal groups, and public and private
			 end-users;
					(G)establish and
			 operate a program of national and regional climate assessments, including
			 climate information gap analyses and vulnerability assessments; and
					(H)conduct education
			 and outreach to public and private end-users about climate and climate impact
			 data, meta-data, information, products, and services to inform natural resource
			 management and other decisionmaking in the face of climate change.
					204.National
			 Climate Enterprise
				(a)EstablishmentThe
			 President shall establish a National Climate Enterprise to coordinate
			 international, Federal, and non-Federal activity to provide scientifically
			 based, authoritative, timely, and useful climate and climate impact data,
			 meta-data, information, products, and services to Federal agencies, non-Federal
			 contributors, and public and private end-users that will facilitate better
			 forecasting of climate, climate change, and climate variability and to
			 understand climate impacts at regional and local scales to improve our ability
			 to respond to, adapt to, and plan for the protection, conservation, and
			 management of natural resources and ecosystem services in a dynamic, changing
			 environment.
				(b)Enterprise
			 elements
					(1)In
			 generalTo fulfill the purposes of this title, the Enterprise
			 shall consist of an Interdepartmental Oversight Board, an Interagency
			 Coordinating Committee, and a Climate Operations Office established by this
			 subsection, and non-Federal contributors.
					(2)Interdepartmental
			 oversight board
						(A)FunctionThe
			 Interdepartmental Oversight Board shall—
							(i)establish a broad
			 policy framework, principles for engagement, and priorities, including annual
			 and long-term priorities for the Enterprise;
							(ii)consider
			 international climate policy and standards in implementing clause (i);
			 and
							(iii)develop and
			 transmit to the Congress at the time of submission of the President’s annual
			 budget request under section 1105 of title 31, United States Code, an annual
			 coordinated, comprehensive budget to operate all elements of the Enterprise
			 identified in paragraph (1), taking into account existing programs and new
			 initiatives identified by the Interagency Coordinating Committee, the Climate
			 Operations Office, and non-Federal contributors.
							(B)CompositionThe
			 Board shall include Secretaries and Administrators from departments and
			 independent agencies of the Federal Government, as specified by the President,
			 with existing climate-related functions.
						(C)ChairThe
			 Board shall be chaired by the Director of the Office of Science and Technology
			 Policy.
						(D)AdministrationThe
			 Board shall meet no less than once per year.
						(3)Interagency
			 coordinating committee
						(A)FunctionThe
			 broad policy framework and priorities established by the Board under paragraph
			 (2) shall guide the actions of the Interagency Coordinating Committee. The
			 Interagency Coordinating Committee—
							(i)shall establish a
			 research strategy for Federal agencies to understand and predict climate
			 change, climate variability, and climate impacts, including applied research
			 and development of climate products and services that effectively meet public
			 and private end-user needs at a range of spatial and temporal scales;
							(ii)shall establish a
			 strategy for a National Climate Data Network to improve and integrate climate
			 and climate impact data, meta-data, and information collection, modeling,
			 assessment, and predictive capabilities at a range of spatial and temporal
			 scales;
							(iii)shall establish
			 a strategic plan for Federal agency and non-Federal contributor
			 collaboration;
							(iv)shall establish
			 required observation data, meta-data, and information variables to be gathered
			 by Federal and non-Federal contributors to be integrated into the National
			 Climate Data Network;
							(v)shall establish
			 protocols and standards for data, meta-data, and information acquisition,
			 processing, and management, that are adaptable to emerging climate and climate
			 impact data, meta-data, and information;
							(vi)shall develop
			 eligibility requirements, contract certification standards, and compliance
			 procedures for non-Federal contributors to become incorporated into the
			 Enterprise;
							(vii)shall establish
			 protocols and standards for non-Federal contributors to produce
			 Enterprise-certified climate and climate impact data, meta-data, information,
			 products, or services to meet international, regional, and local public and
			 private end-user needs;
							(viii)may, in
			 consultation with the Enterprise Advisory Board, develop a framework for
			 regional coordination of non-Federal contributors, including the establishment
			 of regional offices to coordinate between the Climate Operations Office,
			 non-Federal contributors, and public and private end-users, if collection and
			 delivery of data, meta-data, information, products, and services is needed and
			 cost-effective at a regional scale;
							(ix)may
			 create subcommittees within the Interagency Coordinating Committee to carry out
			 the functions under this subparagraph;
							(x)shall develop
			 performance objectives and evaluation criteria to periodically review and
			 evaluate all non-Federal contributors;
							(xi)shall establish a
			 public-private use policy that defines processes for making decisions about the
			 roles of the Federal Government and non-Federal contributors in providing to
			 end-user communities climate and climate impact data, meta-data, information,
			 products, and services related to the Enterprise, and shall publish such policy
			 in the Federal Register for public comment for a period not less than 60
			 days;
							(xii)shall ensure
			 collaboration among Federal agencies participating in the activities of the
			 Interagency Coordinating Committee; and
							(xiii)shall ensure
			 consistency between the broad policy framework and priorities developed by the
			 Board under paragraph (2)(A)(i) and the data, meta-data, and information
			 parameters, standards, and protocols established by the Interagency
			 Coordinating Committee and the Climate Operations Office.
							(B)CompositionThe
			 Interagency Coordinating Committee shall include members designated by the
			 Secretaries on the Board and members from the non-Federal contributors within
			 the Enterprise.
						(C)ChairThe
			 Board shall designate an Interagency Coordinating Committee Chair by formal
			 vote from among the members of the Interagency Coordinating Committee, who
			 shall be appointed for a 2-year term.
						(D)AdministrationThe
			 Interagency Coordinating Committee shall meet no less than twice per
			 year—
							(i)at
			 the request of the Board; and
							(ii)as
			 determined necessary by the Chair.
							(4)Climate
			 operations office functions, generallyThe Climate Operations
			 Office shall—
						(A)manage the daily
			 operations of the Enterprise to implement the strategies, protocols, and
			 standards developed by the Interagency Coordinating Committee;
						(B)function as the
			 single point of contact for Federal agencies, non-Federal contributors and
			 public and private end-users to ensure accountability, reliability,
			 flexibility, and transparency;
						(C)be the National
			 Oceanic and Atmospheric Administration and operated by the
			 Administrator;
						(D)manage the
			 National Climate Data Network, in cooperation with other appropriate Federal
			 agencies designated by the President, which shall make available data,
			 meta-data, and information that are not otherwise restricted, and in accordance
			 with the strategy developed by the Interagency Coordinating Committee under
			 paragraph (3)(A)(ii) and ensure that—
							(i)all
			 data, meta-data, and information collected by Federal and non-Federal
			 contributors adheres to standards established in accordance with the Quality
			 Assurance Program established under section 205, and such data, meta-data, and
			 information is processed, stored, integrated, and made available to other
			 Federal agencies, as appropriate; and
							(ii)climate and
			 climate impact data, meta-data, and information will be developed into products
			 and services that are appropriate to inform Federal agencies, non-Federal
			 contributors, and public and private end-users;
							(E)establish
			 procedures to regularly conduct gap analyses and vulnerability assessments to
			 climate change at regional to national scales;
						(F)establish
			 procedures to solicit public and private end-users to identify—
							(i)priorities for
			 climate research;
							(ii)emerging needs
			 expressed by Federal agencies and non-Federal contributors to manage natural
			 resources and plan for climate change;
							(iii)emerging needs
			 for new climate information, products, and services as identified by scientific
			 research; and
							(iv)other needs
			 within the scope of operations of the Enterprise;
							(G)have the
			 authority, subject to the availability of appropriations, to enter into and
			 oversee contracts, leases, grants, or cooperative agreements with non-Federal
			 contributors, as appropriate, to support the purposes of this title;
						(H)have the authority
			 to establish a federally funded research and development center or network of
			 centers, or similar support mechanisms;
						(I)develop, in
			 consultation with the Advisory Board, and implement a merit-based, competitive
			 funding process to support the development and operation of non-Federal
			 contributors in the Enterprise;
						(J)provide
			 opportunities for competitive grants and contracts for—
							(i)climate and
			 climate impact research;
							(ii)development of
			 new climate models; or
							(iii)development and
			 testing of innovative climate products and services;
							(K)develop and
			 implement a program of public education and outreach to inform the public and
			 private end-users and the general public of Enterprise data, meta-data,
			 information, products, and services, and their applications to inform
			 decisionmaking; and
						(L)provide staff
			 support to the Interdepartmental Oversight Board and the Interagency
			 Coordinating Committee.
						(5)Non-federal
			 contributors
						(A)FunctionsThe
			 non-Federal contributors shall—
							(i)gather, process,
			 and disseminate, in accordance with protocols and national standards
			 established by the Interagency Coordinating Committee, climate and climate
			 impact data, meta-data, information, products, and services to meet public and
			 private end-user needs;
							(ii)provide climate
			 and climate impact data, meta-data, and information to the National Climate
			 Data Network in accordance with protocols and standards established by the
			 Interagency Coordinating Committee; and
							(iii)demonstrate an
			 organizational structure and operational plan capable of—
								(I)gathering required
			 data, meta-data, and information;
								(II)supporting and
			 integrating all aspects of the Enterprise; and
								(III)developing
			 products and services that reflect the needs of public and private end-users,
			 while adhering to such national standards.
								(B)CompositionNon-Federal
			 contributors may include purveyors and public and private end-users of climate
			 data, meta-data, information, products, and services, including State and local
			 agencies including State natural resource management agencies, universities,
			 public-private partnerships, and other nongovernmental organizations including
			 land or natural resource conservation organizations. Non-Federal contributors
			 shall be certified or established by contract or agreement by the Climate
			 Operations Office, and shall agree to meet the eligibility requirements,
			 contract certification standards, and compliance procedures established by the
			 Interagency Coordinating Committee.
						205.Quality
			 assurance program
				(a)DefinitionFor
			 purpose of this section, the term climate product and service
			 means any publicly or commercially available product or service produced by a
			 non-Federal contributor that includes or displays climate data, meta-data, or
			 information.
				(b)Program
					(1)In
			 generalThe Climate Operations Office—
						(A)by not later than
			 2 years after the date of enactment of this Act, shall, subject to the
			 availability of appropriations, develop and implement a quality assurance
			 program that is equally available to all applicants, under which the Climate
			 Operations Office may certify climate products and services that satisfy the
			 standards promulgated under section 204(b)(3)(A)(vii);
						(B)may authorize the
			 use of the emblem or any trademark of the Enterprise on a climate product or
			 service certified under subparagraph (A); and
						(C)may charge a fee
			 for such certification and use.
						(2)Limitation on
			 fee amountAny fee under subsection (b)(1)(C) shall not exceed
			 the costs of conducting the quality assurance testing, evaluation, or studies
			 necessary to determine whether the climate product or service satisfies the
			 standard adopted under section 204(b)(2)(A)(v).
					(c)Limitation on
			 liabilityThe Government of the United States shall not be liable
			 for any negligence by a person that produces climate products or services
			 certified under this section.
				(d)Climate products
			 and services account
					(1)EstablishmentThere
			 is established in the Treasury a separate account, which shall be known as the
			 Climate Products And Services Account.
					(2)ContentThe
			 account shall consist of—
						(A)amounts received
			 by the United States as fees charged under subsection (b)(1)(C); and
						(B)such other amounts
			 as may be provided by law.
						(3)UseAmounts
			 in the account shall be available to the Climate Operations Office, subject to
			 the availability of appropriation, for the purposes of Enterprise
			 administration, research identified in the research strategy under section
			 204(b)(3)(A)(i), the grant program authorized under section 204(b)(4)(A)(vii),
			 and natural resource adaptation.
					206.Enterprise
			 Advisory Board
				(a)FunctionThe
			 Enterprise Advisory Board shall provide advice to the Interagency Coordinating
			 Committee on policy implementation by the Climate Operations Office to fulfill
			 the purposes of this title, the effectiveness of data, meta-data, information,
			 products, and services delivered to public and private end-users; priorities
			 for climate research and information needs identified by decisionmakers,
			 including public and private end-users; the performance of non-Federal
			 contributors; the effectiveness of incorporating non-Federal contributors into
			 the operations of the Enterprise; collaborations of non-Federal contributors
			 formed under the regional framework; and critical climate research needs that
			 are not currently being addressed by the Enterprise.
				(b)Composition
					(1)In
			 generalThe Advisory Board shall consist of 15 members appointed
			 by the Interagency Coordinating Committee who are representatives of
			 non-Federal contributors and public and private end-users of Enterprise data,
			 meta-data, information, products, and services, including governmental and
			 nongovernmental natural resource managers.
					(2)DiversityThe
			 Advisory Board shall be composed of members with diverse geographic
			 representation and from a diverse group of non-Federal contributors,
			 decisionmakers, and public and private end-users.
					(3)TermsMembers
			 of the Advisory Board shall be appointed for 3-year terms, and may be
			 reappointed once.
					(4)Special
			 Government employeesMembers of the Advisory Board shall be
			 appointed as special Government employees for purpose of the sections referred
			 to in section 202(a) of title 18, United States Code.
					(5)PaymentMembers
			 of the Advisory Board shall not be compensated for service on that Board, but
			 may be allowed travel expenses, including per diem in lieu of subsistence, in
			 accordance with subchapter I of chapter 57 of title 5, United States
			 Code.
					(c)ChairThe
			 Advisory Board shall designate a chair from among the members of the Board, who
			 shall be appointed for a 3-year term or the remainder of their term as a member
			 of the Advisory Board, whichever is less.
				(d)Administration
					(1)MeetingsThe
			 Advisory Board shall meet at least once each year, and at other times at the
			 call of the Interagency Coordinating Committee or the Advisory Board
			 chair.
					(2)ReportingThe
			 Advisory Board shall report to the Interagency Coordinating Committee on policy
			 implementation by the Climate Operations Office to fulfill the purposes of this
			 title; the effectiveness of Enterprise data, meta-data, information, products,
			 and services delivered to public and private end-users; the responsiveness of
			 the Enterprise to identify and address the highest priorities for climate and
			 climate impact research, information, and emerging needs identified by public
			 and private end-users; the performance of non-Federal contributors; the
			 effectiveness of incorporating non-Federal contributors into the operations of
			 the Enterprise; collaborations of non-Federal contributors formed under the
			 regional framework; and critical climate research needs that are not currently
			 being addressed by the Enterprise.
					(3)Administrative
			 supportThe Climate Operations Office shall provide
			 administrative support to the Advisory Board.
					(4)ExpirationSection
			 14 of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the
			 Advisory Board.
					207.Report to the
			 Congress
				(a)RequirementNot
			 later than 2 years after the date of enactment of this Act and every 2 years
			 thereafter, the Climate Operations Office shall prepare and transmit to the
			 Congress a report on progress made in implementing this title.
				(b)ContentsThe
			 report shall include—
					(1)a
			 description of activities carried out under this title, including Enterprise
			 data, meta-data, information, products, and services delivered to Federal
			 agencies and public and private end-users to improve natural resource
			 management and enhance governmental and nongovernmental activities to mitigate
			 or adapt to factors attributed to climate change;
					(2)identification of
			 Federal and non-Federal contributors that have been integrated into the
			 Enterprise;
					(3)an evaluation of
			 the effectiveness of the Enterprise, including progress on achieving the
			 priorities established by the Board, and the progress toward standardized,
			 comprehensive, and effective climate and climate impact data, meta-data,
			 information, products, and services available to Federal agencies, non-Federal
			 contributors and public and private end-users;
					(4)an evaluation of
			 the effectiveness of non-Federal contributors to deliver useful, timely, and
			 effective climate and climate impact data, meta-data, information, products,
			 and services that address public and private end-users’ needs;
					(5)recommendations
			 concerning—
						(A)modifications to
			 the research strategy under section 204(b)(3)(A)(i) to improve its
			 applicability to public and private end-user needs;
						(B)modifications to
			 the Enterprise to improve the effectiveness of Enterprise data, meta-data,
			 information, product, and services delivery to Federal agencies, non-Federal
			 contributors, and public and private end-users;
						(C)modifications to
			 the Enterprise to facilitate interagency collaboration and Federal
			 effectiveness; and
						(D)funding levels for
			 the Enterprise in subsequent fiscal years; and
						(6)the results of a
			 periodic external independent programmatic audit of the Enterprise.
					208.Interagency
			 financing and agreementsTo
			 carry out interagency activities under this title, the Climate Operations
			 Office may execute cooperative agreements, or any other agreements, with, and
			 receive and expend funds made available by, any State or subdivision thereof,
			 any Federal agency, or any public or private organization, or individual.
			 Agencies that are party to agreements under this section are authorized to
			 expend such funds made available under this section in addition to any funds
			 which they may be otherwise authorized to expend.
			209.Enhancing
			 administration and managementThe head of each Federal agency shall
			 support the purposes of this title and may take appropriate actions to enhance
			 internal agency administration and management to better support, integrate,
			 finance, and utilize climate data, meta-data, information, products, and
			 services to further its own agency mission and responsibilities.
			210.Application
			 with other Federal lawsNothing in this title supersedes or limits
			 the authority of any agency to carry out its responsibilities and missions
			 under other laws.
			211.Application
			 with other agreementsNothing
			 in this title shall be construed to invalidate existing certifications,
			 contracts, or agreements between non-Federal contributors and other elements of
			 the Enterprise.
			212.Relationship to
			 other authoritiesNothing in
			 this title affects authorities, responsibilities, obligations, or powers of the
			 Administrator under the National Weather Service Organic Act.
			213.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to the Secretary of Commerce for fiscal years
			 2010 through 2014 such sums as are necessary to fulfill the purposes of this
			 title.
			214.DefinitionsIn this title:
				(1)AdministratorThe
			 term Administrator means the Under Secretary of Commerce for
			 Oceans and Atmosphere in the Under Secretary’s capacity as Administrator of the
			 National Oceanic and Atmospheric Administration.
				(2)Advisory
			 boardThe term Advisory Board means the Enterprise
			 Advisory Board as established under section 206.
				(3)BoardThe
			 term Board means the Interdepartmental Oversight Board as
			 established under section 204.
				(4)EnterpriseThe
			 term Enterprise means the National Climate Enterprise
			 established in section 204(a).
				(5)Non-federal
			 contributorThe term
			 non-Federal contributor means any purveyor, including public
			 entities, private for-profit and not-for-profit entities, and private and
			 public end-users, of climate and climate impact data, meta-data, information,
			 products, or services that enters into contract or agreement under section
			 204(b)(5) with the Climate Operations Office and is not a Federal
			 agency.
				(6)Public and
			 private end-userThe term public and private
			 enduser means any person, including any State, tribal, or local
			 government, that receives Enterprise data, meta-data, information, products,
			 and services.
				(7)StateThe term State includes the
			 several States, the District of Columbia, American Samoa, Guam, the
			 Commonwealth of the Northern Mariana Islands, Puerto Rico, and the Virgin
			 Islands.
				
